Per curiam.
Appellant property owners sought a mandamus absolute against local taxing officials of Polk County and the State Revenue Commissioner concerning the performance of their duties. The complaint alleged discriminatory practices and lack of uniformity and equality in assessments; complained that duties, such as the completion of local tax procedures, are required by law to be done within a certain time frame which has not been done and will not be done in the future; and complained that the appellees have not received notices of any changes in their assessments, and therefore had no remedy to file an appeal to the Board of Equalizers. The trial court held that the petition for mandamus failed to state a claim for relief.
We have carefully reviewed the record and concur in the opinion of the trial court that the plaintiffs have an adequate remedy at law before the county board of equalization for the relief sought by them in this litigation. Butts County v. Briscoe, 236 Ga. 233 (223 SE2d 199) (1976); Chilivis v. Kell, 236 Ga. 226 (223 SE2d 117) (1976); Tax Assessors of Gordon County v. Chitwood, 235 Ga. 147 (218 SE2d 759) (1975).

Judgment affirmed.


All the Justices concur.